PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/337,594
Filing Date: 28 March 2019
Appellant(s): Rasmus Axén, Sofia Svedevall 



__________________
Daniel P. Homiller (Reg. No. 55,275)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 27 December 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 June 2017 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31, 32, 36-43, and 47-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkin et al. (US 2012/0208562).

Regarding claim 31, Wilkin discloses 
a method for handling drop events of traffic flows, the method being performed by a monitor entity, the method comprising: monitoring (¶ [0149]: the data collection elements receive the data collection control information, process the data collection control information to determine the data to be collected and provided to DCS 140, and send collected data to DCS  a traffic flow between an access node and a wireless device (¶ [0041]: the application 103C is configured to initiate a data collection feedback message to DCS 140 in response to detection of a trigger condition by the application 103C (e.g., data communication error associated with the consumer 102C, quality of service degradation associated with the consumer UE 102C, and the like); ¶ [0081]: The DCs 130 may collect any suitable types of data, which may depend on the type(s) of network elements on which the DCs 130 are implemented. For example, at least some of the data collected on a UE 102, eNodeB 111, SGW 112, PGW 113, ING 130, and AS 150 may be different across these different devices. In one embodiment, a DC 130 may be configured to operate as a network IP packet monitor for collecting data along the network path (e.g., collecting bearer traffic along the network path between a UE 102 and ING 120); and 
generating a drop event only when the traffic flow fails to fulfil a delay requirement (¶ [0041]: the application 103C is configured to initiate a data collection feedback message to DCS 140 in response to detection of a trigger condition by the application 103C (e.g., data communication error associated with the consumer 102C, quality of service degradation associated with the consumer UE 102C, and the like); ¶ [0137]: for applications 103C of consumer UEs 102C and applications 103O of operator UEs 102O, information related to monitoring, event detection, and propagation of data collection feedback information may be specified in terms of and/or include ... quantity of packet drops, data throughput, packet latency, round trip time (RTT), jitter, and the like; In other words, data collection feedback message including quantity of packet drops, 
Regarding claim 42 referring to claim 31, Wilkin discloses a monitor entity for handling drop events of traffic flows, the monitor entity comprising: processing circuitry configured to cause the monitor entity to: ... (Fig. 1, 10).
Regarding claim 49 referring to claim 31, Wilkin discloses a wireless device comprising: a communications interface; and a monitor entity for handling drop events of traffic flows, the monitor entity comprising processing circuitry configured to cause the monitor entity to:: ... (Fig. 1, 10).

Regarding claims 32 and 43, Wilkin discloses 
wherein the drop event comprises an identity of the wireless device (¶ [0038]: the data collection feedback information may include an identifier of the consumer UE 102C) and an indication of which Quality of Service class was used for the traffic flow when the drop event was generated (¶ [0041]: the application 103C is configured to initiate a data collection feedback message to DCS 140 in response to detection of a trigger condition by the application 103C (e.g., data communication error associated with the consumer 102C, quality of service degradation associated with the consumer UE 102C, and the like)).

Regarding claims 36 and 47, Wilkin discloses 
further comprising: providing an analyser entity with a report of the drop event in order for the analyser entity to initiate a root cause report of the drop event (¶ [0150]: the DCS 140 analyzes the collected data received from the data collection elements, and propagates the analysis results toward SS 160. The DCS 140 also may propagate the raw collected data toward 

Regarding claims 37 and 48, Wilkin discloses 
further comprising: pausing from providing the analyser entity with reports of any further drop event after having provided the analyser entity with the report of the drop event either during a time window or until reception of a message from the analyser entity to resume the provision of reports of drop events (¶ [132]: DCs 130 may be configured to provide the collected data to DCS 140, the DCS 140 may be configured to periodically request collected data from the DCs 130, and the like).

Regarding claim 38, Wilkin discloses 
a method for handling drop events of traffic flows, the method being performed by an analyser entity, the method comprising: obtaining a report of a drop event from a monitor entity (¶ [0149]: the data collection elements receive the data collection control information, process the data collection control information to determine the data to be collected and provided to DCS 140, and send collected data to DCS 140. The DCS 140 receives the collected data from the data collection elements; ¶ [0150]: the DCS 140 analyzes the collected data received from the data collection elements, and propagates the analysis results toward SS 160. The DCS 140 also may propagate the raw collected data toward SS 160 (and/or any other , wherein the drop event pertains to a traffic flow between an access node and a wireless device having failed to fulfil a delay requirement (¶ [0041]: the application 103C is configured to initiate a data collection feedback message to DCS 140 in response to detection of a trigger condition by the application 103C (e.g., data communication error associated with the consumer 102C, quality of service degradation associated with the consumer UE 102C, and the like); ¶ [0137]: for applications 103C of consumer UEs 102C and applications 103O of operator UEs 102O, information related to monitoring, event detection, and propagation of data collection feedback information may be specified in terms of and/or include ... quantity of packet drops, data throughput, packet latency, round trip time (RTT), jitter, and the like); and
initiating a root cause report of the drop event in response thereto (¶ [0151]: The network operations staff may perform one or more management functions, such as root cause analysis for determining the root cause of the event which triggered the data collection, problem resolution analysis for attempting to resolve the problem event which triggered the event, and the like, as well as various combinations thereof).
Regarding claim 50 referring to claim 38, Wilkin discloses an analyser entity for handling drop events of traffic flows, the analyser entity comprising: processing circuitry configured to cause the analyser entity to... (Fig. 1, 10).
Regarding claim 54 referring to claim 38, Wilkin discloses a network node comprising: an analyser entity for handling drop events of traffic flows, the analyser entity comprising processing circuitry configured to cause the analyser entity to: ... (Fig. 1, 10).

Regarding claims 39 and 51,
wherein the drop event occurs (¶ [0137]: for applications 103C of consumer UEs 102C and applications 103O of operator UEs 102O, information related to monitoring, event detection, and propagation of data collection feedback information may be specified in terms of and/or include ... quantity of packet drops, data throughput, packet latency, round trip time (RTT), jitter, and the like) on a bearer of the traffic flow (¶ [0081]: a DC 130 may be configured to operate as a network IP packet monitor for collecting data along the network path (e.g., collecting bearer traffic along the network path between a UE 102 and ING 120)), and further comprising:
sending a message to all resource handlers currently used by connections handling the
bearer (¶ [0140]: The DCS 140, upon deciding to initiate collection of additional data (e.g., in response to the event, in response to the event in combination with one or more other reported events, and the like), identifies data collection detail information which may be used by DCS 140 to generate data collection control information that is propagated to other elements for controlling collection of data according to the data collection detail information), the message requesting history information of resource usage of the bearer within a time window (¶ [0143]: the data collection detail information may specify the type(s) of data to be collected (e.g., control traffic, bearer traffic, test traffic, test results, and the like), the time period for which data is to be collected (e.g., instructing DCs 130 to provide previously collected data to DCS 140, instructing DCs 130 to initiate collection of data to be provided to DCS 140, and the like), and the like, as well as various combinations thereof) from when the drop event was generated (¶ [0041]: the application 103C is configured to initiate a data collection feedback message to DCS 140 in response to detection of a trigger condition by the application 103C (e.g., data communication error associated with the consumer 102C, quality of service degradation associated with the consumer UE 102C, and the like); ¶ [0137]: for applications 103C of consumer UEs 102C and applications 103O of operator UEs 102O, information related to 

Regarding claims 40 and 52, Wilkin discloses 
further comprising: obtaining the history information (¶ [0140]: The DCS 140, upon deciding to initiate collection of additional data (e.g., in response to the event, in response to the event in combination with one or more other reported events, and the like), identifies data collection detail information which may be used by DCS 140 to generate data collection control information that is propagated to other elements for controlling collection of data according to the data collection detail information), analysing the history information in order to identify a cause of the drop event by comparing the history information to reference information (¶ [0143]: the data collection detail information may specify the type(s) of data to be collected (e.g., control traffic, bearer traffic, test traffic, test results, and the like), the time period for which data is to be collected (e.g., instructing DCs 130 to provide previously collected data to DCS 140, instructing DCs 130 to initiate collection of data to be provided to DCS 140, and the like), and the like, as well as various combinations thereof; ¶ [0151]: The network operations staff may perform one or more management functions, such as root cause analysis for determining the root cause of the event which triggered the data collection, problem resolution analysis for attempting to resolve the problem event which triggered the event, and the like, as well as various combinations thereof).

Regarding claims 41 and 53,
wherein the cause is associated with a network entity, and wherein the method further comprises: issuing a drop cause event in the network entity (¶ [0132]: The DCS 140 may perform analysis of critical events, network performance, geographic area, logical area (e.g., as per network architecture/network location), device(s) that are or may be causing network performance degradation, and the like, as well as various combinations thereof. The DCS 140 may provide information to SS 160 for storage and for use in performing additional analysis and associated management functions. The DCS 140 may pause the network traffic for the consumer UE 102C (e.g., for a period of time, such that the effect on the network may be determined and analyzed). The SS 160 may be configured to correlate data with one or more other analysis systems via one or more standard interfaces. The SS 160 may be configured to notify network operations technicians regarding detected events. The SS 160 may be configured to provide information (e.g., identification of events, location information associated with issues or potential issues, and the like) to network operations technicians for use by the network operations technicians in providing various management functions (e.g., performing root cause analysis, performing correction analysis, and the like)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 33, 34, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkin et al. (US 2012/0208562) in view of Abedi (US 2007/0110000).

Regarding claims 33 and 44, Wilkin discloses all the subject matter of the claimed invention with the exception of wherein monitoring the traffic flow comprises: monitoring delay between transmission and acknowledgement of packets sent between the access node and the wireless device; and wherein the drop event is generated by the delay being larger than a threshold delay value, wherein the threshold delay value is based on a Quality of Service (QoS) indicator of the wireless device. Abedi from the same or similar fields of endeavor discloses wherein monitoring the traffic flow comprises: monitoring delay between transmission and acknowledgement of packets sent between the access node and the wireless device; and wherein the drop event is generated by the delay being larger than a threshold delay value, wherein the threshold delay value is based on a Quality of Service (QoS) indicator of the wireless device (¶ [0141]: It is assumed that a source UE in the uplink can experience silent periods; ¶ [0142]: A packet is dropped, if it can not be delivered within six retransmissions ... Therefore the exact value of delivery delay is monitored for each transmitted data unit. For video sessions the delay tolerance threshold is assumed to be 100 ms and for WWW sessions this is assumed to be 1.5 Sec). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wilkin by dropping packet if it can not be delivered within six retransmissions as considering delivery delay comparing with the delay tolerance of Abedi. The motivation would have been to improve on the known uplink scheduling techniques (Abedi ¶ [0010]).

Regarding claims 34 and 45, Wilkin discloses all the subject matter of the claimed invention with the exception of wherein the delay is either: uplink delay and measured as time from when a scheduling request is sent by the wireless device to time when data corresponding to the scheduling request is acknowledged by the access node; or downlink delay and measured as time from when packets are sent by the access node to time when reception of the packets is acknowledged by the wireless device. Abedi from the same or similar fields of endeavor discloses wherein the delay is either: uplink delay and measured as time from when a scheduling request is sent by the wireless device to time when data corresponding to the scheduling request is acknowledged by the access node; or downlink delay and measured as time from when packets are sent by the access node to time when reception of the packets is acknowledged by the wireless device (¶ [0141]: It is assumed that a source UE in the uplink can experience silent periods; ¶ [0142]: A packet is dropped, if it can not be delivered within six retransmissions ... Therefore the exact value of delivery delay is monitored for each transmitted data unit. For video sessions the delay tolerance threshold is assumed to be 100 ms and for WWW sessions this is assumed to be 1.5 Sec). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Wilkin by dropping packet if it can not be delivered within six retransmissions as considering delivery delay comparing with the delay tolerance of Abedi. The motivation would have been to improve on the known uplink scheduling techniques (Abedi ¶ [0010]).

Claims 35 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkin et al. (US 2012/0208562) in view of Satoda et al. (US 2016/0164759).

Regarding claims 35 and 46, Wilkin discloses all the subject matter of the claimed invention with the exception of further comprising: filtering the traffic flow such that the monitor entity refrains from generating the drop event for delays caused by an amount of packets being smaller than a threshold size whereas “for applications 103C of consumer UEs 102C and applications 103O of operator UEs 102O, information related to monitoring, event detection, and propagation of data collection feedback information may be specified in terms of and/or include ... quantity of packet drops, data throughput, packet latency, round trip time (RTT), jitter, and the like; In other words, data collection feedback message including quantity of packet drops, data throughput, packet latency, round trip time (RTT), jitter etc. is generated (i.e., generating a drop event) as experiencing quality of service degradation (i.e., only when the traffic flow fails to fulfil a delay requirement)” is disclosed in ¶ [137] of Wilkin. In this case, if quality of service degradation is experienced, then data collection feedback information including quantity of packet drops, packet latency, jitter, etc. is generated. Satoda from the same or similar fields of endeavor discloses further comprising: filtering the traffic flow such that the monitor entity refrains from generating the drop event for delays caused by an amount of packets being smaller than a threshold size (¶ [0134]: deterioration in sound quality is made unnoticeable by the PLC, controlling packet losses not to occur as much as possible makes it possible to reproduce a voice with high sound quality. Thus, determination methods of an allowable delay time include a method in which, in the case of the small number of packet losses, the allowable delay time in the data composition means 202 is set short, and as the number of packet losses increases, the allowable delay time is lengthened). In other words, allowable delay time is determined as being short in the case of the small number of packets loses when deterioration in sound quality is made unnoticeable. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., generating data collection feedback information .
 
(2) Response to Argument

A. With regard to the rejections under 35 U.S.C. 102(a)(1) for claims 31, 42, and 49, the Appellant had presented the following arguments:

the Final Office Action does not show where Wilkin discloses a monitor entity that is monitoring a traffic flow between an access node and a wireless device and that generates a drop event only when the traffic flow fails to fulfil a delay requirement. For the "generating a drop event" step of claim 31, the Final Office Action points to Wilkin's paragraphs 0041 and 0137. Final Office Action p. 6. However, Wilkin's paragraph 0041 describes how an application running in a consumer wireless device may detect certain triggering conditions, such as data errors, degradation of quality of service, etc. There is no mention of drop events or delay requirements here.

Wilkin's paragraph 0137, on the other hand, describes various information that is "related
to monitoring, event detection, and propagation of data collection feedback information," and indicates that this information may include such things as "quantity of packet drops, data throughput, packet latency, round trip time (RTT), jitter, and the like." Here, Wilkin at least refers to "packet drops," which could be considered as at least related to "drop events," if the term "drop events" is construed broadly, without reference to the Specification. But, while "packet latency" may be understood as packet delay, there is no mention of any delay requirement here, nor is there any suggestion that a drop event is generated only when a traffic flow fails to fulfill a delay requirement. Rather, this paragraph simply says that Wilkin's system may gather information about how many packets are dropped and how long it takes for packets to traverse the system.

The Final Office Action's brief commentary on Wilkin's disclosure suggests that Wilkin's disclosure of a feedback message reporting such things as "packet drops, data throughput, packet latency, round trip time (RTT), jitter etc." is tantamount to "generating a drop event." Final Office Action p. 6. For the purposes of argument, it can be assumed that such reports might include a drop event. But, the claims specify that a drop event is generated only when data traffic flow fails to fulfil a delay requirement. For this, the Final Office Action points to Wilkin's mention of "quality of service degradation," averring that this somehow means "only when the traffic flow fails to fulfill a delay requirement." Id. This is simply incorrect. Wilkin makes no mention at all of any particular delay requirement, but simply describes reporting what the actual delays (latency, round trip times) are. Further, there is no suggestion whatsoever that the reports are conditioned on any traffic flow requirement, much less any suggestion that a drop event is generated only when the traffic flow fails to meet a delay requirement.


These arguments are acknowledged but are not considered sufficient to overcome the rejection. 
Claim 31, 42, and 49 merely disclose “generating a drop event only when the traffic flow fails to fulfil a delay requirement” without further limitation regarding, for instance, what the drop event is in detail, no further condition other than “when the traffic flow fails to fulfil a delay requirement”, what the delay requirement is in detail, etc. 
Regarding the limitation of “drop event”, instant specification discloses “drop event comprises an identity of the wireless device and an indication of which Quality of Service class was used for the traffic flow when the drop event was generated” (page 10, lines 7-9). In addition, regarding the limitation of “delay requirement”, the instant specification also discloses “The operator configurations 620 specify delay requirements acting as threshold delay values for different service” (page 16, lines 9-10). 
The term of “drop” is defined as “a decline in quantity or quality” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/drop) while the term of “event” is defined as “something that happens” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/event). 
On the other hand, the term of “delay” is defined as “the act of postponing, hindering, or causing something to occur more slowly than normal” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/delay) while the term of “requirement” is defined as “something wanted or needed” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/requirement).
In MPEP, “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim” (MPEP 2111.01).
Thus, the broadest reasonable interpretation in light of specification encompasses that, what so we called, “drop event” can be “something that happens in association with a decline in quantity or quality” while the content of “drop event” including, for instance, ID of wireless device and QoS related information etc. On the other hand, what so we called, “delay requirement” can be interpreted as “something wanted or needed for the act of postponing, hindering, or causing something to occur more slowly than normal” in association with “threshold delay value for different service”.
Wilkin discloses “the data collection feedback information may include an identifier of the consumer UE 102C” (¶ [0038]), “the application 103C is configured to initiate a data collection feedback message to DCS 140 in response to detection of a trigger condition by the application 103C (e.g., data communication error associated with the consumer 102C, quality of service degradation associated with the consumer UE 102C, and the like)” (¶ [0041]), “a GUI may provide access to and/or control of one or more of data collection trigger information (e.g., trigger lists, trigger rules (e.g., thresholds, conditions, and the like) (¶ [0120]), “a user of the UE 102 may indicate (e.g., via application 103 or in any other suitable manner) that his or her quality-of-experience is unacceptable, and the application 103 may detect such an indication as an event which would trigger the application 103 to send collected data to DCS 140. It is noted that various other types of events may be defined and, similarly, that monitoring may be performed for detecting various other types of events (e.g., crossing of thresholds, detection of packet loss, receipt of test packets, and the like)” (¶ [0135]) and “for applications 103C of consumer UEs 102C and applications 103O of operator UEs 102O, information related to monitoring, event detection, and propagation of data collection feedback information may be specified in terms of and/or include ... quantity of packet drops, data throughput, packet latency, round trip time (RTT), jitter, and the like” (¶ [0137]). 
In other words, UE including DC (data collector) detects the quality service degradation based on the trigger rules (e.g., thresholds, conditions) (i.e., ... only when the traffic flow fails to fulfil a delay requirement), then generates and transmits the feedback information including ID of the UE, quantity of packet of packet drops and packet latency to DCS (data collection server) (i.e., generating a drop event ...). In this case, “quantity of packet of packet drops” and packet latency” are related to the trigger rules (e.g., thresholds, conditions) to determine the quality service degradation (i.e., delay requirement) since those information are included in the feedback information. Moreover, data collection feedback message including quantity of packet of packet drops and packet latency is generated only when the predetermined trigger rules (e.g., thresholds, conditions) without any other condition. 
For at least the foregoing reasons, Wilkin teaches the every feature of independent claims 31, 42, and 49 and thus can anticipate these claims.

B. With regard to the rejections under 35 U.S.C. 102(a)(1) for claims 38, 50, and 54, the Appellant had presented the following arguments:

The method comprises the step of obtaining a report of a drop event, from a monitor entity, where this drop event pertains to a traffic flow having failed to fulfil a delay requirement. The method further comprises the step of initiating a root cause report of the drop event ... nothing in the cited paragraphs suggests that Wilkin's DCS 140 obtains a report of a drop event that pertains to a traffic flow having failed to fulfil a delay requirement.
The Office Action here again points to Wilkin's paragraph 0041. While this refers to "packet latency," there is no mention of a delay requirement. Nothing here suggests a drop event that pertains to a traffic flow having failed to fulfil a delay requirement.

Claim 38, 50, and 54 merely disclose “obtaining a report of a drop event, from a monitor entity, where this drop event pertains to a traffic flow having failed to fulfil a delay requirement” without 
Regarding the limitation of “drop event”, instant specification discloses “drop event comprises an identity of the wireless device and an indication of which Quality of Service class was used for the traffic flow when the drop event was generated” (page 10, lines 7-9). In addition, regarding the limitation of “delay requirement”, the instant specification also discloses “The operator configurations 620 specify delay requirements acting as threshold delay values for different service” (page 16, lines 9-10). 
The term of “drop” is defined as “a decline in quantity or quality” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/drop) while the term of “event” is defined as “something that happens” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/event). 
On the other hand, the term of “delay” is defined as “the act of postponing, hindering, or causing something to occur more slowly than normal” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/delay) while the term of “requirement” is defined as “something wanted or needed” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/requirement).
In MPEP, “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim” (MPEP 2111.01).
Thus, the broadest reasonable interpretation in light of specification encompasses that, what so we called, “drop event” can be “something that happens in association with a decline in quantity or quality” while the content of “drop event” including, for instance, ID of wireless device and QoS related information etc. On the other hand, what so we called, “delay requirement” can be interpreted as “something wanted or needed for the act of postponing, hindering, or causing something to occur more slowly than normal” in association with “threshold delay value for different service”.
Wilkin discloses “the data collection feedback information may include an identifier of the consumer UE 102C” (¶ [0038]), “the application 103C is configured to initiate a data collection feedback message to DCS 140 in response to detection of a trigger condition by the application 103C (e.g., data communication error associated with the consumer 102C, quality of service degradation associated with the consumer UE 102C, and the like)” (¶ [0041]), “a GUI may provide access to and/or control of one or more of data collection trigger information (e.g., trigger lists, trigger rules (e.g., thresholds, conditions, and the like) (¶ [0120]), “a user of the UE 102 may indicate (e.g., via application 103 or in any other suitable manner) that his or her quality-of-experience is unacceptable, and the application 103 may detect such an indication as an event which would trigger the application 103 to send collected data to DCS 140. It is noted that various other types of events may be defined and, similarly, that monitoring may be performed for detecting various other types of events (e.g., crossing of thresholds, detection of packet loss, receipt of test packets, and the like)” (¶ [0135]) and “for applications 103C of consumer UEs 102C and applications 103O of operator UEs 102O, information related to monitoring, event detection, and propagation of data collection feedback information may be specified in terms of and/or include ... quantity of packet drops, data throughput, packet latency, round trip time (RTT), jitter, and the like” (¶ [0137]). 
In other words, UE including DC (data collector) detects the quality service degradation based on the trigger rules (e.g., thresholds, conditions) (i.e., where this drop event pertains to a traffic flow having failed to fulfil a delay requirement), then generates and transmits the feedback information including ID of the UE, quantity of packet of packet drops and packet latency to DCS (data collection server) (i.e., obtaining a report of a drop event, from a monitor entity). In this case, “quantity of packet delay requirement) since those information are included in the feedback information. 
For at least the foregoing reasons, Wilkin teaches the every feature of independent claims 38, 50, and 54 and thus can anticipate these claims.

C. With regard to the rejections under 35 U.S.C. 102(a)(1) for dependent claims 32 and 43, the Appellant had presented the following arguments:

Dependent claims 32 and 43 specify that the drop event comprises an identity of a wireless device and an indication of which Quality of Service class was used for the traffic flow when the drop event was generated... nothing in the cited paragraphs suggests that Wilkin's DCS 140 obtains a report of a drop event that pertains to a traffic flow having failed to fulfil a delay requirement. Wilkin's paragraph 0041 does say that an application might detect a "quality of service degradation," but this falls far short of disclosing that a drop event includes an indication of a particular Quality of Service class. The rejections of claims 32 and 43 should be reversed for these additional reasons.

Claim 32 and 43 merely disclose “indication of which Quality of Service class was used” without further limitation regarding, for instance, what the indication of QoS class is in detail such as specific variables (or parameters), etc. included in the indication. 
Wilkin discloses “the data collection feedback information may include an identifier of the consumer UE 102C” (¶ [0038]), “the application 103C is configured to initiate a data collection feedback message to DCS 140 in response to detection of a trigger condition by the application 103C (e.g., data communication error associated with the consumer 102C, quality of service degradation associated with the consumer UE 102C, and the like)” (¶ [0041]), “a GUI may provide access to and/or control of one or more of data collection trigger information (e.g., trigger lists, trigger rules (e.g., thresholds, conditions, and the like) (¶ [0120]), “a user of the UE 102 may indicate (e.g., via application 103 or in any other suitable manner) that his or her quality-of-experience is unacceptable, and the application 103 may detect such an indication as an event which would trigger the application 103 to send collected data to DCS 140. It is noted that various other types of events may be defined and, similarly, that monitoring may be performed for detecting various other types of events (e.g., crossing of thresholds, detection of packet loss, receipt of test packets, and the like)” (¶ [0135]) and “for applications 103C of consumer UEs 102C and applications 103O of operator UEs 102O, information related to monitoring, event detection, and propagation of data collection feedback information may be specified in terms of and/or include ... quantity of packet drops, data throughput, packet latency, round trip time (RTT), jitter, and the like” (¶ [0137]). 
In other words, UE including DC (data collector) detects the quality service degradation based on the trigger rules (e.g., thresholds, conditions) (i.e., only when the traffic flow fails to fulfil a delay requirement as disclosed in independent claims 31 and 42), then generates and transmits the feedback information including ID of the UE, quantity of packet of packet drops and packet latency to DCS (data collection server) (i.e., the drop event comprises an identity of a wireless device and an indication of which Quality of Service class was used for the traffic flow when the drop event was generated). In this case, “quantity of packet of packet drops” and packet latency” are related to the trigger rules (e.g., thresholds, conditions) to determine the quality service degradation since those information are included in the feedback information. 
For at least the foregoing reasons, Wilkin teaches the every feature of independent dependent claims 32 and 43 and thus can anticipate these claims.

D. With regard to the rejections under 35 U.S.C. 103 for dependent claims 33, 34, 44, and 45, the Appellant had presented the following arguments:

Dependent claims 33, 34, 44, and 45 are rejected as allegedly obvious under 35 U.S.C. § 103 over Wilkin in view of Abedi. These rejections depend on the findings made for independent claims 31 and 42. As was shown above, those findings are in error. Because the Final Office Action does not contend that Abedi discloses or suggests any of the features of claims 31 and 42 that are absent from Wilkin, the rejections of claims 33, 34, 44, and 45 are in error for essentially the same reasons as given above for their parent claims.

For their respective independent claims, 
Their respective independent claim 31 and 42 merely disclose “generating a drop event only when the traffic flow fails to fulfil a delay requirement” without further limitation regarding, for instance, what the drop event is in detail, no further condition other than “when the traffic flow fails to fulfil a delay requirement”, what the delay requirement is in detail, etc. 

Regarding the limitation of “drop event”, instant specification discloses “drop event comprises an identity of the wireless device and an indication of which Quality of Service class was used for the traffic flow when the drop event was generated” (page 10, lines 7-9). In addition, regarding the limitation of “delay requirement”, the instant specification also discloses “The operator configurations 620 specify delay requirements acting as threshold delay values for different service” (page 16, lines 9-10). 
The term of “drop” is defined as “a decline in quantity or quality” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/drop) while the term of “event” is defined as “something that happens” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/event). 
On the other hand, the term of “delay” is defined as “the act of postponing, hindering, or causing something to occur more slowly than normal” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/delay) while the term of “requirement” is defined as “something wanted or needed” (Merriam-Webster dictionary, https://www.merriam-webster.com/dictionary/requirement).
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim” (MPEP 2111.01).
Thus, the broadest reasonable interpretation in light of specification encompasses that, what so we called, “drop event” can be “something that happens in association with a decline in quantity or quality” while the content of “drop event” including, for instance, ID of wireless device and QoS related information etc. On the other hand, what so we called, “delay requirement” can be interpreted as “something wanted or needed for the act of postponing, hindering, or causing something to occur more slowly than normal” in association with “threshold delay value for different service”.
Wilkin discloses “the data collection feedback information may include an identifier of the consumer UE 102C” (¶ [0038]), “the application 103C is configured to initiate a data collection feedback message to DCS 140 in response to detection of a trigger condition by the application 103C (e.g., data communication error associated with the consumer 102C, quality of service degradation associated with the consumer UE 102C, and the like)” (¶ [0041]), “a GUI may provide access to and/or control of one or more of data collection trigger information (e.g., trigger lists, trigger rules (e.g., thresholds, conditions, and the like) (¶ [0120]), “a user of the UE 102 may indicate (e.g., via application 103 or in any other suitable manner) that his or her quality-of-experience is unacceptable, and the application 103 may detect such an indication as an event which would trigger the application 103 to send collected data to DCS 140. It is noted that various other types of events may be defined and, similarly, that monitoring may be performed for detecting various other types of events (e.g., crossing of thresholds, detection of packet loss, receipt of test packets, and the like)” (¶ [0135]) and “for applications 103C of consumer UEs 102C and applications 103O of operator UEs 102O, information related to monitoring, event detection, and propagation of data collection feedback information may be specified in terms of and/or include ... quantity of packet drops, data throughput, packet latency, round trip time (RTT), jitter, and the like” (¶ [0137]). 
UE including DC (data collector) detects the quality service degradation based on the trigger rules (e.g., thresholds, conditions) (i.e., ... only when the traffic flow fails to fulfil a delay requirement), then generates and transmits the feedback information including ID of the UE, quantity of packet of packet drops and packet latency to DCS (data collection server) (i.e., generating a drop event ...). In this case, “quantity of packet of packet drops” and packet latency” are related to the trigger rules (e.g., thresholds, conditions) to determine the quality service degradation (i.e., delay requirement) since those information are included in the feedback information. Moreover, data collection feedback message including quantity of packet of packet drops and packet latency is generated only when the predetermined trigger rules (e.g., thresholds, conditions) without any other condition. 
For at least the foregoing reasons, Wilkin teaches the every feature of dependent claims 33, 34, 44, and 45 and thus can anticipate these claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAE Y LEE/               Primary Examiner, Art Unit 2466                                                                                                                                                                                         
Conferees:
/JOHN D BLANTON/              Primary Examiner, Art Unit 2466      

/FARUK HAMZA/               Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                         
                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.